Case 1:20-cv-03263-JPH-DLP Document 15 Filed 06/11/21 Page 1 of 2 PageID #: 63




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

AARON THRASHER,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-03263-JPH-DLP
                                             )
CARVANA LLC,                                 )
                                             )
                          Defendant.         )

           ORDER GRANTING PLAINTIFF'S MOTION TO DISMISS

      On March 31, 2021, Defendant Carvana LLC filed a motion to enforce

settlement agreement, dkt. [9], which the Court referred to Magistrate Judge

Pryor under 28 U.S.C. § 636(b)(1)(B), dkt. 11. While that motion was still

pending, Plaintiff filed a motion to dismiss with prejudice. Dkt. [13].

Defendant has not responded to the motion to dismiss.

      Under Federal Rule of Civil Procedure 41(a)(2), "an action may be

dismissed at the plaintiff's request . . . by court order, on terms that the court

considers proper." Fed. R. Civ. P. 41(a)(2). In its motion to enforce settlement

agreement, Defendant indicated that "the parties mutually agreed to a

resolution of this matter pursuant to [a] settlement agreement." Dkt. 9 at 1.

For the reasons in that motion, dismissal is proper under Rule 41(a)(2). See

Doe v. Ind. Univ. Bd. of Trustees, No. 1:19-cv-2204-JMS-DML, 2020 WL

5106564, at *9 (S.D. Ind. Aug. 31, 2020).

      Plaintiff's motion to dismiss is GRANTED, dkt. [13], and this matter is

dismissed with prejudice. The Court withdraws its Entry Referring Motion to

                                         1
Case 1:20-cv-03263-JPH-DLP Document 15 Filed 06/11/21 Page 2 of 2 PageID #: 64




Magistrate Judge. Dkt. [11]. That entry is hereby VACATED. Defendant's

motion to enforce settlement agreement is DENIED as moot. Dkt. [9]. Final

judgment will issue in a separate entry.

SO ORDERED.

Date: 6/11/2021




Distribution:

AARON THRASHER
678 N. Pendleton Ave.
Pendleton, IN 46064

Peter T. Tschanz
LITTLER MENDELSON, P.C. (Indianapolis)
ptschanz@littler.com




                                       2
